Citation Nr: 9927861	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-51 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, for the veteran's period of 
hospitalization from December 5, 1995 to January 10, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969, including service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO granted 
the veteran's claim of entitlement to service connection for 
PTSD.  In implementing the decision, the RO recharacterized 
the veteran's service-connected psychiatric disability, which 
had been characterized as depressive neurosis, and for which 
service connection was initially established in October 1970, 
effective November 22, 1969, as PTSD, and continued the 10 
percent evaluation that was in effect for his depressive 
neurosis to his now service-connected PTSD.  In that same 
rating action, the RO denied his claim of entitlement to a 
temporary total rating, under the provisions of 38 C.F.R. § 
4.29, for the veteran's period of hospitalization from 
December 5, 1995 to January 10, 1996.  The veteran timely 
appealed these determinations to the Board.

In a November 1996 rating action, the RO denied the veteran's 
claim of entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, for the veteran's period of 
hospitalization from June 26 to August 2, 1996.  The veteran 
filed a Notice of Disagreement with respect to this 
determination.  Thereafter, in a January 1997 rating 
decision, the RO granted entitlement those benefits.  As 
such, this issue is not before the Board.

In the February 1997 VA psychiatric examination report, the 
examiner indicated that the veteran had chronic alcoholism 
that was related to his service-connected PTSD.  The record 
thus raises the issue of entitlement to service connection, 
on a secondary basis, for purposes other than compensation, 
for alcoholism.  See Barela v. West, 11 Vet. App. 280 (1998); 
VAOPGPREC 2-98 (Feb. 10, 1998).  This issue is not currently 
before the Board and it is referred to the RO for any and all 
appropriate action.

During the course of this appeal, in February 1997, the RO 
increased the evaluation of the veteran's PTSD to 30 percent, 
effective March 26, 1996.  However, inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Indeed, in a statement dated in 
March 1997 and received at the RO that same month, the 
veteran affirmatively expressed his disagreement with the 30 
percent evaluation and indicated that he wished to continue 
his appeal.


REMAND

In his December 1996 Substantive Appeal (on VA Form 9, Appeal 
to Board of Veterans' Appeals), the veteran requested that he 
be afforded a hearing before a hearing officer at the RO.  In 
response, in a January 1997 letter, the RO notified him that 
his personal hearing was scheduled to take place later that 
month.  However, later that month, the RO requested that the 
hearing be postponed so that additional medical records could 
be reviewed and that the veteran be afforded another VA 
psychiatric examination.  Thereafter, in a July 1997 letter, 
the RO notified the veteran that his hearing was scheduled to 
take place the following month.  The claims folder reflects 
that the veteran failed to report for that hearing.  However, 
in a statement dated the day following the scheduled hearing, 
the veteran's representative indicated that it was unaware of 
the veteran's whereabouts and that "it will not be possible 
to reschedule the veteran for a personal hearing until we 
again establish contact with him."  Thereafter, in September 
1997, the veteran's representative notified the RO that the 
veteran had been incarcerated since May 11, 1997.  As such, 
the veteran apparently did not receive notice of the personal 
hearing.  The veteran has since been released from prison; 
however, to date, he has not neither been afforded the 
opportunity to appear such a hearing nor does the claims file 
does not reflect that he has withdrawn his request for one.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, dated since November 
1998, from the Pittsburgh, Pennsylvania, 
VA Medical Center, as well as from any 
other facility or source identified by 
the veteran.  However, if any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates, preferably, in a 
signed writing, that he no longer desires 
such a hearing, such hearing should be 
conducted in accordance with current 
applicable procedures.

3.  To help avoid future remand, the RO 
should ensure that this REMAND is fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If actions 
requested are not taken, or are deficient 
in any manner, appropriate corrective 
action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the veteran's claims on the 
basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations 
with respect to each issue, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


